USDC IN/ND case 3:18-cv-00574-JD-APR document 122 filed 05/10/19 page 1 of 7


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

AARON COATES,                                  )
                                               )
                 Plaintiff,                    )
                                               )
          v.                                   )       Case No. 3:18-cv-574-JD-MGG
                                               )
VALEO FINANCIAL ADVISORS,                      )
et al.,                                        )
                                               )
                 Defendants.                   )

           HHT DEFENDANTS & VALEO DEFENDANTS RESPONSE TO
                PLAINTIFF’S MOTION TO AMEND JUDGMENT

          The HHT Defendants 1 and the Valeo Defendants 2 collectively file this response

to Aaron Coates’s Motion to Amend Judgment. Coates’s motion should be denied

because it neither corrects a manifest error of law or fact nor presents newly

discovered evidence not available at the time of briefing. Coates’s motion merely asks

this Court to reconsider what was expressly considered in this Court’s March 25,

2019, opinion.

                                        INTRODUCTION

          Aaron Coates filed his lawsuit against 36 defendants on July 27, 2018. The

defendants filed motions to dismiss and supporting briefs, arguing that Coates’s

claims failed to state any claim upon which relief could be granted. [See Dkt. 53-54,


1Collectively, Hoover Hull Turner LLP, Andrew Hull, Camie Swanson-Hull, Kenneth Munson,
Wayne Turner, Michael Blinn, Evan Carr, Susanne Johnson, Fortuna Gipson, and Melodie
Alexander.

2   Collectively, Valeo Financial Advisors, LLC, John Wortman, John Trott, and Gregory Fulk.
USDC IN/ND case 3:18-cv-00574-JD-APR document 122 filed 05/10/19 page 2 of 7


61-62, 64-65, 69-70, 74-75, 79-80. 86-87.] On March 25, 2019, this Court agreed with

the defendants dismissed Coates’s Complaint in its entirety. [See Dkt. 113.]

      This Court, however, allowed Coates until April 24, 2019, to “file an amended

complaint that remedies the infirmities associated with his federal claims.” [Id. at 8.]

On April 11, 2019, Coates filed his Motion for Extension of Time to Respond to Court’s

Opinion and Order, asking that his response deadline be extended until May 24,

2019. [See Dkt 114.] The Court granted Coates’s request. [Dkt. 116.] On April 24,

2019, Coates filed his Motion to Amend Judgment, along with his Brief in Support of

Plaintiff’s Motion to Amend Judgment. [Dkt. 117-118.]

                             STANDARD OF REVIEW

      Federal Rule of Civil Procedure 59 allows a plaintiff to file a motion to alter or

amend a judgment. FED. R. CIV. P. 59(e). A motion seeking to alter or amend a

non-final, non-appealable judgment, however, will be treated as a motion to

reconsider. See Best v. Indiana, No. 1:16-cv-02549, 2019 WL 699138, at *1 (S.D. Ind.

Feb. 20, 2019). And, although it is “not the right procedural hook for seeking

reconsideration of a nonfinal order,” this type of motion is allowed as “district judges

may reconsider interlocutory orders at any time before final judgment.” Terry v.

Spencer, 888 F.3d 890, 893-94 (7th Cir. 2018).

      Motions to reconsider are “generally disfavored because ‘a re-do of a matter

that has already received the court’s attention is seldom a productive use of taxpayer

resources because it places all other matters on hold.’” Katz-Crank v. Haskett, No.

1:13-cv-00159, 2014 WL 3507298, at *2 (S.D. Ind. July 14, 2014) (quoting Burton v.



                                           2
USDC IN/ND case 3:18-cv-00574-JD-APR document 122 filed 05/10/19 page 3 of 7


McCormick, No. 3:11-CV-026, 2011 WL 1792849, at *1 (N.D. Ind. May 11, 2011)); see

also Melvin Ford (M-48792) v. City of Rockford, No. 18 C 50151, 2019 WL 2011104,

at *1 (N.D. Ill. May 7, 2019) (noting that motions to reconsider are disfavored and

serve limited purposes). Further, motions to reconsider have a limited scope: they are

“for the purpose of correcting manifest errors of law or fact or to present newly

discovered evidence not available at the time of briefing.” Best, 2019 WL 699138, at

*1. Motions to reconsider can be used “where the Court has patently misunderstood

a party, or has made a decision outside the adversarial issues presented to the Courts

by the parties, or has made an error not of reasoning but of apprehension.” Bank of

Waunakee v. Rochester Cheese Sales. Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). They

are also appropriate when there has been a “controlling or significant change in the

law or facts since the submission of the issue to the Court.” Id.

         Motions to reconsider, like the motion Coates has filed, are not to be used,

though, as a “forum for rehashing previously rejected arguments or arguing matters

that could have been heard during the pendency of the previous motion.” Caisse

Nationale De Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269-70 (7th Cir.

1996).

         Finally, when a court dismisses a complaint but allows a plaintiff to file an

amended complaint, “it [is] not inviting [the plaintiff] to file a motion to reconsider its

dismissal of the original complaint.” Melvin Ford (M-48792) v. City of Rockford, No.

18 C 50151, 2019 WL 2011104, at *1 (N.D. Ill. May 7, 2019).




                                            3
USDC IN/ND case 3:18-cv-00574-JD-APR document 122 filed 05/10/19 page 4 of 7


                                     ARGUMENT

   1. Coates’ Motion to Amend Judgment is not procedurally proper as there
      is no final judgment.

      Coates styles his motion as a Motion to Amend Judgment pursuant to Federal

Rule of Civil Procedure 59(e). [Dkt. 118, 1]. Rule 59(e) applies to a final, appealable

judgment. See Fed. R. Civ. P. 54; Terry v. Spencer, 888 F.3d 890, 892 (7th Cir. 2018)

(noting that because Rule 59(e) applies to final judgments, it did not apply when a

judge dismissed a pro se complaint but allowed 30 days for the pro se litigant to

replead). Dismissing a plaintiff’s complaint without prejudice does not create a final,

appealable order, as “the plaintiff may be able to amend his complaint to cure

whatever deficiencies had caused it to be dismissed. As long as the suit itself remains

pending in the district court, there is no final judgment . . . .” Coniston Corp. v. Vill.

of Hoffman Estates, 844 F.2d 461, 463 (7th Cir. 1988).

      Here, although this Court dismissed Coates’s Complaint in its entirety, it

expressly noted that Coates could “file an amended complaint that remedies the

infirmities associated with his federal claims.” [Dkt. 113, 8.] The Court then

cautioned Coates, stating that if he did not take action within the allotted time, then

the Court intended “to dismiss [Coates’s] federal claims with prejudice and relinquish

jurisdiction over his state law claims.” [Id.] This Court’s Opinion was not a final

judgment; therefore, Coates’s Motion to Amend Judgment is procedurally improper.

   2. Coates’s motion fails to correct a manifest error of law or fact, and it
      does not present newly discovered evidence.

      If a motion to amend or alter judgment is filed when procedurally improper,

courts will treat the motion as one for reconsideration. See Best v. Indiana, No. 1:16-

                                            4
USDC IN/ND case 3:18-cv-00574-JD-APR document 122 filed 05/10/19 page 5 of 7


cv-02549, 2019 WL 699138, at *1 (S.D. Ind. Feb. 20, 2019). A motion to reconsider

serves the limited function of either correcting a manifest error of law or fact or

presenting newly discovered evidence. See State Farm Fire & Cas. Co. v. Nokes, 263

F.R.D 518, 526 (N.D. Ind. 2009). A manifest error is more than a mere error in

judgment; it is a “wholesale disregard, misapplication, or failure to recognize

controlling precedent.” Bowersock v. Davol, Inc., No. 1:08-cv-01313, 2017 WL

1479289, at *1 (S.D. Ind. Apr. 25, 2017) (quoting Oto v. Metro. Life Ins. Co., 224 F.3d

601, 606 (7th Cir. 2000)).

      Coates’s motion neither addresses newly presented evidence nor corrects a

manifest error of law. Rather than addressing any purported substantive deficiencies

in this Court’s Opinion (there are none), Coates instead asks this Court to look again

at specific allegations in his Complaint. But, the Court expressly addressed Coates’s

factual allegations in its Opinion and Order. [Dkt. 113, 2-3.] Coates’s “insistence that

the Court erred in dismissing the original complaint indicates his intent to stand on

the original complaint, rather than submit an amendment.” Melvin Ford (M-48792)

v. City of Rockford, No 18 C 50151, 2019 WL 2011104 (N.D. Ill. May 7, 2019). By his

Motion to Amend Judgment, Coates is merely asking the Court to rehash his

previously rejected arguments, and that’s not permitted. See Boweversock, 2017 WL

1479289, at *1.

      Because Coates has not attempted to correct a manifest error of law or fact and

he has not directed this Court to any newly presented evidence, this Court should

deny Coates’ Motion to Amend Judgment.



                                           5
USDC IN/ND case 3:18-cv-00574-JD-APR document 122 filed 05/10/19 page 6 of 7


                                CONCLUSION

      For the above reasons, this Court should deny Coates’s Motion to Amend

Judgment. Further, the Court should treat Coates’s filing as his response to this

Court’s March 25 Opinion and Order. Therefore, this Court should dismiss Coates’s

federal claims in the Complaint with prejudice, and relinquish jurisdiction over

Coates’s state-law claims.

                                           Respectfully submitted,

                                           s/ Michael A. Dorelli
                                           David J. Hensel (15455-49)
                                           dhensel@hooverhullturner.com
                                           Michael A. Dorelli (20862-49)
                                           mdorelli@hooverhullturner.com
                                           HOOVER HULL TURNER LLP
                                           111 Monument Circle, Suite 4400
                                           P.O. Box 44989
                                           Indianapolis, IN 46244-0989
                                           Tel: (317) 822-4400
                                           Fax: (317) 822-0234

                                           Counsel for the HHT Defendants and
                                           the Valeo Defendants




                                       6
USDC IN/ND case 3:18-cv-00574-JD-APR document 122 filed 05/10/19 page 7 of 7


                          CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system is being sent
electronically to all registered participants as identified on the Notice of Electronic
Filing (NEF) on May 10, 2019, as well as to Plaintiff by email at
aska.coates@gmail.com and acoates@relevantfinancial.com and by certified mail to:

Aaron S. Coates
18709 Taft Ct.
Goshen, IN 46528


                                              Michael A. Dorelli




                                          7
